Citation Nr: 1303315	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  12-28 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from May 1982 to March 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement (NOD) was received in October 2011.  A statement of the case (SOC) was issued in August 2012.  The Veteran perfected his appeal in October 2012.  

In the Veteran's October 2012 substantive appeal, he requested a Board hearing.  The Veteran failed to appear for the hearing scheduled for January 2013. 

The Veteran is claiming service connection for PTSD.  However, although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet.App. 1 (2009).  The Board has therefore described the issue as noted on the first page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  He maintains that his PTSD is the result of a traumatic experience suffered during active military service, to include the retrieval of bodies from the Indian Ocean following a typhoon in May 1983 while aboard the USS San Jose.  The Veteran reported seeing bodies which were decomposed and unrecognizable, one which he witnessed burst due to decomposition.  A request to the appropriate service department for verification of the Veteran's stressor resulted in a negative response.   

In his January 2010 VA application for compensation, the Veteran indicated that he received treatment for PTSD at Sheridan VA Medical Center (VAMC) beginning in 1987.  VA treatment records from the Sheridan VAMC have not been associated with the claims file.  Also, it has been determined that the Veteran sought treatment at the following facilities: Denver VAMC, from 2008 to 2010; West Los Angeles VAMC, in 2000; Martinsburg VAMC, from 2002 to 2006; Baltimore VAMC, in 2007; and Washington VAMC, from 2002 to 2008.  The statement of the case notes that these records were reviewed electronically.  However, they do not appear to be in Virtual VA and thus they are not effectively included in the record.    As VA medical records are constructively of record and must be obtained, the RO should obtain such records.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, the Board finds that a VA examination is warranted to address the nature and etiology of any current diagnosed psychiatric pathology and to opine as to the likelihood that such is etiologically related to service.  In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that the McLendon criteria are met in this case.  The evidence shows that the Veteran had treatment during service for mental health problems.  Specifically, the Board notes that the service treatment records show that the Veteran was seen for a psychological consultation in December 1983, where the Veteran was diagnosed with an adjustment disorder with mixed mood manifested by anger and anxiety, and mixed personality disorder.  The Board views the evidence as suggestive that manifestations of a psychiatric pathology may have manifested during the Veteran's military service, and the Board does not find sufficient medical evidence currently of record to make an informed decision on the claim. 

Accordingly, the case is REMANDED for the following action:

1. The RO should associate with the claims file copies of any VA clinical records pertaining to mental health treatment from the appropriate facilities, including the Sheridan VAMC from 1987 to the present; Denver VAMC, from 2008 to 2010; West Los Angeles VAMC, in 2000; Martinsburg VAMC, from 2002 to 2006; Baltimore VAMC, in 2007; and Washington VAMC, from 2002 to 2008.  

2. After completion of the above, the Veteran should be scheduled for a VA psychiatric examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All acquired psychiatric disorders diagnosed on examination should be clearly reported. 

As to each acquired psychiatric disability diagnosed on examination, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such acquired psychiatric disability is causally related to the Veteran's active duty service. 

A detailed rationale should be furnished for all opinions with discussion of the significance of any mental health symptoms and/or findings during active duty service.

3. The RO should then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran with an appropriate supplemental statement of the case and afford an opportunity for response.  The case should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

